Citation Nr: 0928302	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  04-37 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus, 
type II, to include as secondary to hypertension.

3.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1967.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The appeal was remanded for additional development in August 
2007.  The appeal is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The report of medical history given by the Veteran in October 
1967 for the purpose of separation from service reflects that 
he checked a box indicating that he had a history of high or 
low blood pressure.  On the reverse side of the form it was 
stated that he had a history of transient hypertension not 
requiring medication.  The report of a medical examination 
conducted at that time reflects that a blood pressure reading 
of 138/114 was recorded, but then crossed out and replaced 
with a reading of 132/88.  

The Veteran attended a VA examination in August 2008.  The 
Veteran reported that he was told he had hypertension at his 
separation examination in 1967.  The examiner stated that the 
separation report was unavailable for his review.  The Board 
notes, however, that the separation medical history and 
examination report in question are in claims file inside the 
brown service treatment records envelope.  As noted, they 
show that the Veteran reported a history of high blood 
pressure and the examiner noted a history of transient 
hypertension.    

In light of the fact that the VA examination report was not 
based on consideration of all available evidence, an addendum 
to this VA examination is needed.  The addendum should 
consider the separation examination and offer an opinion as 
to whether the Veteran's current hypertension is related to 
manifestations noted on separation from service.

The Veteran is also claiming service connection for diabetes 
mellitus and erectile dysfunction secondary to hypertension.  
These issues are inextricably intertwined with the claim for 
service connection for hypertension.  Thus, adjudication of 
the Veteran's claims for service connection for diabetes 
mellitus and erectile dysfunction must be held in abeyance 
pending further development of the claim for service 
connection for hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum to the August 
2008 VA examination report, preferably 
from the same examiner, if possible.  
The entire claims file must be made 
available to the VA examiner.  
Pertinent documents, particularly the 
service separation history and 
separation examination report, must be 
reviewed.  The examiner should offer an 
opinion as to whether the Veteran's 
current hypertension is related to 
manifestations noted on separation from 
service.

2.  After completing the above action, 
the claims should be readjudicated.  If 
the claims remain denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

